Green, P. J. Concerning the property in controversy in this case no rights of third persons as purchasers or creditors are involved, hut appellee claims said property as appellant’s vendee, and appellant denies that a sale and a delivery thereof was ever consummated, but insists appiellee failed to perforin certain conditions precedent, necessary to complete the coni tract of sale, by not giving security for the purchase money as by the terms of his order he had agreed to; that he also made false representations to Sproul, the agent of appellant, as to the value of the property he was to mortgage to secure the purchase money, and upon discovering these facts appellant at once caused appellee to be notified thereof, and that it forbade the delivery to him of the property in question, but nevertheless, afterward, appellee did take it and remove it, wrongfully and unlawfully, from the possession of Bishop, and refused to return it to appellant when return thereof was lawfully demanded. The real character of this contract of sale is quite apparent. Miller wished to buy the threshing machine outfit entirely on credit. Appellant was willing to give the credit, but demanded security, and on something besides the outfit. Appellee was to furnish this security, and, from the terms of the written order, the letters of appellant to Bishop and the other facts and circumstances proven, it appears to us that as a condition precedent to the completion of the sale appellee was to secure the purchase price of said property by giving a mortgage which should become a first lien not only on the outfit but also on all the property described in the Dearing mortgages except the wheat, and the fact is undisputed that he had failed to comply with this condition at the time he took the property in question, and up to and at the time he refused to return the same to the agent of appellant, and never offered to perform it, and a delivery of the possession of said property to appellee by Bishop on the 9th of June, before the conditions of the sale were complied with on the part of appellee, was wholly unauthorized by appellant. The property was sent to Bishop at his request to be exhibited and not for delivery. He was directed to get an accurate description of the property intended by the parties to be mortgaged, and include it in the mortgage to be executed by appellee, and agreed to have the mortgage all right. Appellee did not deal with Bishop as the agent of appellant, but with Spronl; and if he chose to accept the property from Bishop without having complied with the conditions of the sale and without informing himself what authority Bishop had from appellant to deliver the property, he did so at his peril and acquired no right or title by such unlawful possession in or to said property. We are of opinion that appellant had the right to rescind the contract of sale, because appellee did not pay off the mortgage debt to Bearing and thereby enable himself to furnish appellant with a first lien on the other mortgaged property, and did not include all the property described in the Bearing mortgages in the mortgage he gave appellant, and did not comply with his agreement by giving or offering to give the required security. The rules of law applicable to the facts disclosed by this record sustain appellant’s right to recover the property in question. Ordinarily where the contract requires successive steps to be taken by the respective parties, if, when a step becomes due, the party to take it, either in words or by their equivalent in acts, declines to take it, or is unable, while the other is ready and willing to do his part, the latter may rescind the contract. Bishop on Contracts, Ed. 1887, Sec. 826, et seq. The appellant had the right to rescind the contract if appellee failed to perform the condition of sale. Allen v. Eord, 19 Pick. 217; Doane v. Lockwood, 115 Ill. 490, and cases there cited; Pitt’s Sons Mfg. Co. v. Poor, 7 Ill. App. 24. The verdict should have been set aside by the court below, and it was error to overrule appellant’s motion for a new trial and render judgment for appellee. The judgment is reversed and cause remanded. Reversed and remanded.